Citation Nr: 1513718	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for arthritis.

3.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for prostate condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a prostate condition.

7.  Entitlement to service connection for arthritis.




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1969 to February 1972.  He served in the Republic of Vietnam from December 1969 until August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Honolulu, Hawaii.  The March 2011 rating decision denied entitlement to service connection for ischemic heart disease.  The October 2012 rating decision denied entitlement to service connection for arthritis, hypertension, and prostate cancer.  The Veteran timely appealed both decisions.  Previously, the Veteran was granted individual unemployability in a September 2009 rating decision.

Although the RO characterized the claim as one for prostate cancer, the Board notes that the Veteran's most recent November 2011 claim requested the RO reopen "prostate."  Accordingly, in light of evidence of record, the Board has recharacterized the claim as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The reopened claims for service connection for hypertension, arthritis and a prostate condition are being REMANDED and are addressed in the REMAND portion of the decision below.  The issues are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.

2.  An April 2009 rating decision that denied service connection for the neck, knees and ankles was not appealed.

3.  A June 2008 rating decision that denied service connection for hypertension was not appealed.

4.  An October 2008 rating decision that denied service connection for prostate cancer on the basis of no current diagnosis was not appealed.

5.  A July 2010 rating decision denied service connection for arthritis and hypertension on the basis that no new and material evidence was submitted.  Although this was not appealed, new and material evidence was received within one year of the rating decision.

6.  The evidence received since the April 2009 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for arthritis.

7.  The evidence received since the June 2008 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for hypertension.

8.  The evidence received since the October 2008 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for a prostate condition.



CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The June 2008 rating decision that denied the Veteran's claim of entitlement to service connection for prostate cancer is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

3.  The April 2009 rating decision that denied the Veteran's claim of entitlement to service connection for the neck, knees and ankles (e.g. arthritis) is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

4.  The July 2010 rating decision that denied the Veteran's claim of entitlement to service connection for arthritis and hypertension is not final.  38 C.F.R. §§ 3.156(b).

5.  The October 2008 rating decision that denied the Veteran's claim of entitlement to service connection for prostate cancer is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.
	
6.  New and material evidence has been received to reopen the claim of service connection for hypertension. 38 U.S.C.A. §§ 5103 , 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 , 3.159, 20.1103 (2014).

7.  New and material evidence has been received to reopen the claim of service connection for arthritis. 38 U.S.C.A. §§ 5103 , 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 , 3.159, 20.1103 (2014).

8. New and material evidence has been received to reopen the claim of service connection for a prostate disability. 38 U.S.C.A. §§ 5103 , 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 , 3.159, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Ischemic Heart Disease

The Veteran contends that his heart condition is related to Agent Orange exposure that occurred during service.  As an initial matter, the Board notes that this claim was initiated by the RO on September 2011 when the RO conducted a review of the Veteran's claims file pursuant to Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH, 32 F.Supp 2d 1175 (N.D. Cal. 1999).  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease (which includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Some of the diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, a lay person may not competent to provide evidence as to more complex medical questions and, specifically, may not be competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

A VA examination in March 1973 described the cardiovascular system as normal.  

Although a private September 2004 chest x-ray noted "an atherosclerotic heart and aorta" the impression was senescent chest with no radiographic evidence of acute cardiac or pulmonary disease.  A June 2009 rest and stress myocardial perfusion examination was normal.  A July 2009 private chest-x-ray noted a moderately tortuous atherosclerotic aorta but also concluded that there was no radiographic evidence of acute cardiac or pulmonary disease.  A July 2009 VA examination concluded that while there was a claimed heart condition none was noted in medical notes or examination.  

On VA examination in December 2010, the examiner noted that the Veteran's prior treatment records included no diagnosis for coronary artery disease, but he did develop atypical chest pain in July 2010, and underwent a myocardial perfusion scan in August 2010.  The examiner stated that this scan was normal with no evidence of ischemia.  The Veteran was not able to do exercise testing due to "orthopedic problems and prior strokes."  The examiner estimated the Veteran's METS score to be between 5 and 6.  Physical examination revealed tenderness to the left anterior chest wall on palpation.  Ultimately, the examiner found that the Veteran had atypical chest pain with no clinical evidence of coronary artery disease.  The Board finds this medical opinion highly probative of the Veteran's current condition because it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with ischemic heart disease.

The only evidence suggesting the Veteran has ischemic heart disease is his own lay evidence.  In this regard, while the Veteran is competent to provide evidence of symptoms he is not competent to diagnose a heart disorder. 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  An opinion as to the diagnosis of a heart disorder is a complex medical question requiring knowledge of the cardiovascular system and diseases of the heart and interpretation of diagnostic tests and pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.  Furthermore, the Veteran is not reporting a contemporaneous diagnosis provided by a physician.  Jandreau, 492 F.3d at 1376-77.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of ischemic heart disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104 , 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

In this regard, although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Barnett, 83 F.3d at 1383 .

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Hypertension

The Veteran originally filed a claim for entitlement to service connection for hypertension in February 2002.  VA denied the claim in an August 2002 rating decision on the grounds that there was no evidence that it occurred in or was related to service.  Subsequently, the Veteran filed another claim for the same condition in November 2002, instead of filing a notice of disagreement.  Additional treatment records were associated with the claims file in January 2003.  Under 38 C.F.R. § 3.156(b), evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  The claim was reconsidered in a February 2003 rating decision that denied this claim as there was no new and material evidence and reiterated that there was no evidence of a disability during service or a link between the current disability and service.  The Veteran did not appeal and this decision became final. 38 C.F.R. § 20.1103.

The Veteran filed to reopen this claim in January 2005.  Entitlement to service connection for hypertension was denied again in August 2005 and June 2008.  The Veteran did not appeal these decisions.  While additional evidence was received within one year of the June 2008 rating decision it did not pertain to the claim for hypertension.  Accordingly the August 2005 and June 2008 rating decisions became final.  38 C.F.R. § 20.1103.

The Veteran again sought to reopen his claim and this was denied in May 2010 and July 2010 rating decisions.  Significantly, however, within a year of the July 2010 rating decision, additional treatment records were received in November 2010.  These records included a June 2009 statement of R.F.L.G., M.D. who indicated that it is as likely as not that the prolonged PTSD and associated anxiety is a factor and contributing etiology towards his hypertension.  As this is new and material evidence within one year of the rating decision, the May and July 2010 rating decisions did not become final.  38 C.F.R. § 3.156(b).  Accordingly, the last final rating decision of record is June 2008.

At the time of the June 2008 denial for hypertension, the evidence of record consisted of service treatment records, VA outpatient treatment records, private treatment record and lay statements.  Service connection was denied on the grounds that the record contained no new and material evidence.  As noted above, the claim was initially denied as there was no evidence of hypertension in service and no evidence that the Veteran's hypertension was related to service.

Since the June 2008 RO decision, the Veteran has advanced a new theory of entitlement for service connection; namely, that his service-connected PTSD aggravated his non-service-connected hypertension.  See November 2013 brief.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997), and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008).

Since the June 2008 denial, the Veteran has submitted additional private and VA treatment records.  The Board notes that the Veteran is service-connected for PTSD.  Significantly, a June 2009 letter from the Veteran's physician at the VA Guam outpatient treatment clinic suggested that the PTSD was a factor and contributing etiology towards his hypertension.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible nexus to a service-connected disability.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

New and Material Evidence to Reopen a Claim for Arthritis

The Veteran's claim for arthritis was originally claimed as a back disorder, neck disorder, bilateral foot, bilateral ankle, and bilateral knee disorder.  The bilateral foot claim was first denied in an August 2005 rating decision as there was no evidence of treatment in service or evidence of a nexus between the current disabilities and service.  The claim was again denied in a June 2008 rating decision.  Although the RO reopened the claim in the June 2008 rating decision the RO concluded there was no evidence of a nexus between the current foot disability and service.  In December 2008 he filed a claim for the feet, ankles, knees and back.  An April 2009 rating decision denied service connection for the neck, knees and ankles as there was no evidence of the conditions during service and no evidence of a current diagnosis.  The Veteran did not appeal this decision.  While additional evidence was received within one year of the April 2009 rating decision, none of the evidence was "new and material."  While some records noted treatment or current diagnoses pertaining to the knees, ankles and neck, none of the records suggested a nexus to service.  Accordingly the April 2009 rating decision became final.  38 C.F.R. § 20.1103.

Additionally all of the above disorders were individually denied in May and July 2010 rating decisions.  The July 2010 rating decision reopened the claim for the back but denied the claim as there was no evidence of a nexus.  The claims for the knees, ankles and feet were denied as no new and material evidence had been submitted.  Significantly, however, evidence was received in November 2010, within one year of the rating decision.  This evidence included an April 2009 statement of T.D.B., D.P.M.  Dr. B. reported that the Veteran indicated the problems with his feet, sciatica, neuropathy and arthritis of the feet started and continued to be exacerbated by military activities such as physical training, running, carrying heavy loads and long periods of exposure in wet trenches.  Accordingly the May and July 2010 rating decisions did not become final.  See 38 C.F.R. § 3.156(b).  Thus the last final rating decision of record is the April 2009 rating decision.  

At the time of the April 2009 denial for a back disorder, neck disorder, bilateral foot, bilateral ankle, and bilateral knee disorder, the evidence of record consisted of service treatment records and private treatment records.  Service connection was denied on the grounds that the record contained no evidence that the Veteran's conditions were related to service.  

Since the April 2009 denial, the Veteran has submitted an April 2009 statement of Dr. B. who related that the Veteran indicated the problems with his feet, sciatica, neuropathy and arthritis of the feet started and continued to be exacerbated by military activities such as physical training, running, carrying heavy loads and long periods of exposure in wet trenches.  

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible nexus to service as he has described symptoms continuing since service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)(noting that the third element to consider when assessing the need for a medical examination has a low threshold that could be met by credible evidence of continuity of symptomatology); Shade, 24 Vet. App. at 118 (explaining VA should ask whether the evidence could reasonably substantiate the claim by triggering VA's duty to assist). Id. at 118 .

Presumed credible, the additional evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Accordingly, the Board finds that the claim for service connection for arthritis is reopened.

New and Material Evidence to Reopen a Claim for Prostate Condition

The Veteran originally filed a claim for prostate cancer in August 2008.  VA denied the claim in an October 2008 rating decision on the grounds that there was no evidence of a problem in service and no evidence of a current diagnosis.  

Additionally, the Board finds that the Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the October 2008 rating decision, and that decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

At the time of the time of the October 2008 denial for prostate cancer, the evidence of record consisted of service treatment records and private treatment records.  Service connection was denied on the grounds that the record contained no evidence that the Veteran had a current diagnosis of prostate cancer.  The private treatment records only contained findings of prostate-specific antigens, and the condition was to be monitored if it escalated.  

Subsequent to the October 2008 rating decision additional VA and private treatment records have been received.  Significantly, the VA records reflect a diagnosis of benign prostatic hypertrophy.  The Veteran has presented evidence that speaks directly to an element which was not of record, mainly the presence an additional disability. See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Presumed credible, the additional evidence received since the December 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Accordingly, the Board finds that the claim for service connection for a throat and lung condition is reopened.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2010 and July 2012, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2010 and July 2012 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims for heart.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for hypertension and arthritis.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for ischemic heart disease is denied.

New and material evidence having been received, the application to reopen service connection for hypertension is granted.

New and material evidence having been received, the application to reopen service connection for arthritis is granted.

New and material evidence having been received, the application to reopen service connection for a prostate condition is granted.


REMAND

The decision above reopens the claim for service connection.  However, the Board finds additional development is necessary prior to adjudicating the merits of the claims. 

Specifically, the Board is of the opinion that VA examinations are necessary.  As noted above, the Veteran has a current diagnosis of hypertension and provided evidence suggesting that it may have been aggravated by the service-connected PTSD.  In this regard, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id. Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 38 C.F.R. § 3.310(b).  Accordingly, a VA examination should be obtained.

Concerning the arthritis and prostate condition, the Veteran has not been afforded VA examinations.  He has asserted continuing symptoms of arthritis of various joints since service.  He has also asserted that the prostate condition is a result of his exposure to herbicides.  As such, without further clarification, the Board is without medical expertise to determine whether any of the currently diagnosed disabilities, are related to service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed prostate disability. All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, including, but not limited to benign prostatic hypertrophy, was incurred in or aggravated by military service, including the Veteran's presumed exposure to herbicides. 

A thorough rationale should be provided for all opinions expressed.

2.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed arthritis disability. All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, was incurred in or aggravated by military service.  

The examiner should comment on the lay report of physical training, running, carrying heavy loads and periods in wet trenches.

A thorough rationale should be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed hypertension. All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a) whether it is at least as likely as not (a 50 percent or greater probability) that hypertension was incurred in or aggravated by military service. 

b) whether it is as least as likely as not (a 50 percent or greater probability) that hypertension is caused by the Veteran's service-connected PTSD

c) whether it is as least as likely as not (a 50 percent or greater probability) that hypertension is aggravated by the Veteran's service-connected PTSD.  The examiner should comment on the June 2009 statement of R.F.L.G., M.D.

If aggravation is found, the examiner is requested to discuss the baseline level of the psychiatric disability prior to the onset of aggravation.


A thorough rationale should be provided for all opinions expressed.

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for service connection.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


